 
Exhibit 10.1



AMENDMENT
TO STANDBY EQUITY DISTRIBUTION AGREEMENT


This AMENDMENT TO STANDBY EQUITY DISTRIBUTION AGREEMENT (this “Amendment”), is
made effective as of June 14, 2006 (the “Effective Date”), by and between
CORNELL CAPITAL PARTNERS, LP, a Delaware limited partnership (“Investor”); and
ACACIA RESEARCH CORPORATION, a Delaware corporation (the “Company”), with
reference to the following recitals:
 
A. Investor and the Company entered into that certain Standby Equity
Distribution Agreement, dated June 14, 2006 (the “Master Agreement”).
 
B. Investor and the Company wish to amend the definition of “Commitment Amount”
in the Master Agreement to be 13,024,924 shares of common stock.
 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledged, Investor and the Company agree as follows:
 
1. Commitment Amount Section 1.9 of the Master Agreement is hereby amended and
restated as follows:
 
“Commitment Amount” shall mean the aggregate amount of Fifty Million
Dollars ($50,000,000) which the Investor has agreed to provide to the Company in
order to purchase the Shares of Common Stock pursuant to the terms and
conditions of this Agreement, provided that, the Company shall not effect any
sale under this Agreement and the Investor shall not have the right or the
obligation to purchase Shares of Common Stock under this Agreement to the extent
that after giving effect to such purchase and sale the aggregate number of
shares issued under this Agreement would exceed 13,024,924 shares of the
Company’s capital stock regardless of class (which is less than 20% of the
66,876,811 outstanding shares of the Company’s capital stock regardless of class
as of the date of this Agreement) unless or until the Company obtains any
necessary shareholder approval or consent in accordance with Nasdaq rules prior
to such issuance.
 
2. Definitions. Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them under the Master Agreement, and if not defined in the
Master Agreement shall have the meaning ascribed to them in the Operating
Agreement.
 
3. Non-Impairment. Except as expressly modified herein, the Master Agreement
shall continue in full force and effect, and the parties hereby reinstate and
reaffirm the Master Agreement as modified herein.
 
4. Inconsistencies. In the event of any inconsistency, ambiguity or conflict
between the terms and provisions of this Amendment and the terms and provisions
of the Master Agreement, the terms and provisions of this Amendment shall
control.
 
5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed will be deemed an original and all of which, taken
together, well be deemed to be one and the same instrument.
 
IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first written above.
 
INVESTOR:
COMPANY:
Cornell Capital Partners, LP
Acacia Research Corporation
   
By: Yorkville Advisors, LLC
By: /s/ Paul R. Ryan  
Its: General Partner
Name: Paul R. Ryan
 
Title: Chairman & Chief Executive Officer
By: /s/ Mark Angelo 
 
Name: Mark Angelo
 
Title: Portfolio Manager
 


1